Title: To James Madison from Edward P. Wilmer and Others, 12 August 1813 (Abstract)
From: Wilmer, Edward P.
To: Madison, James


12 August 1813, “Island of New Providence Nassau.” “We the undersigned being chosen by Eighty American Prisoners, now confined in the Prison House, of Nassau to represent their present unfortunate situations; Therefore do humbly beg leave to enter into detail of their distresses, and hardships under which they labour. Most Sir, of your petitioners have been confined at this place for a considerable length of time during which time they have experienced much distress from the want of apparel, and the rations allowed by this Government being scarcely sufficient to support life and since the hurricane which it pleased divine Providence to visit this Island with on the 26th. Ulto, which proved so fatal to all the Shipping, and most all the Houses; but fortunately for the American prisoners, none lost their lives altho’ the Prison Ship was cast on shore in the height of the gale, but they have to regret the loss of their clothing, which in the confusion to save their lives, fell a prey to the hurricane. Such Sir, are the miserable Condition of your humble petitioners, and its to you Sir, they look for relief, being Chief Majestrate of the U. States. Such circumstances as these Sir, under which true and faithful Americans are suffered to linger away their lives, when the present glorious contest, in which their native Country are engaged, must require, and which they are anxious to take an active part in, but unfortunately are with held by their being no exchange of Prisoners from this place. Many of your petitioners are men of families, and by their abscence, their families must suffer many privations. Your humble petitioners therefore hopes that your Excellency, will take their deplorable situations into consideration, and devise some measures for their speedy relief from this Island. In Conclusion they feel Confident that Government of the U. States, so much distinguishd for their humanity, and patriotism, will not suffer so many brave Americans to remain in a Country they so much despise and abhor, but trust that the Government will be influenced by principles of humanity, and thereby devise efficient measures for their speedy return to their native Country, and in hopes that his Excellency will realise our hopes, we shall offer our fervent prayers to the Supreme Being, for your Excellency’s welfare, and long health through life.”
